The only errors assigned are:
"The court below erred in said case by rendering judgment in favor of plaintiff below and against defendant below," and "the court below erred in refusing to render judgment in favor of defendant below on its answer and cross-petition."
The motion to dismiss is sustained. The assignments are too general and indefinite to present any question for review to the Supreme court in that neither of them point out any specific error nor direct the attention of the court to any fact showing cause *Page 110 
for reversal. Commerce Trust Co. v. School Dist. 27,47 Okla. 111, 147 P. 303; Jones v. Lee, 43 Okla. 257, 142 P. 996; Nat. Surety Co. v. First Rank of Texola, 67 Okla. 110,169 P. 1091.